 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDLa Famosa Foods,Inc.andLocal 27, Paper Prod-ucts,Miscellaneous Drivers,Warehousemen andHelpers,InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof AmericaandEddie NevarezandBernardinoVina Cepeda.La Famosa Foods,Inc. and La Famosa Foods, Inc.,Debtor in PossessionandEddie NevarezandBernardino Vina Cepeda.Cases 29-CA-11560,29-CA-11713,29-CA-11713-2,29-CA-11713-3, and 29-CA-11713-428 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 4 April 1986 Administrative Law JudgeRobert T. Snyder issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, La FamosaFoods, Inc., Staten Island, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.The General Counsel filed exceptions only to the judge's failure tofind that the Respondent discharged, effective 13 July 1984, the four dis-criminatees involved in this case,thereby violating Sec. 8(a)(3) and (1) ofthe Act.The judge inadvertently stated, as noted by the General Counsel in hisbrief,thatRespondent's president,John Agosta, threw Union BusinessRepresentative Robert Carrao out of his office on 8 August 1984. Therecord shows that Agosta threw UnionVicePresident Pat Crapanzanoout of his office, not Carrao.PatriciaM. Bartels, Esq.,for the General Counsel.Norman D. Fiedler, Esq.,of New York, New York, forthe Respondent.DECISIONSTATEMENT OF THE CASEROBERT T.SNYDER,Administrative Law Judge. Theseconsolidated cases were heard by me on 10 through 13and 18 through 20 June 1985 in Brooklyn, New York.The second consolidated amended complaint, whichissued on9 April 1985, alleges that La Famosa Foods,Inc. (La Famosa or Respondent)engaged invarious acts282 NLRB No. 52violative of Section 8(a)(1) of the Act by threatening itsemployees with discharge if they did not abandon theirstrike, by offering and promising its employees increasedwages and other benefits if they would abandon theirstrike and activity on behalf of Local 27, Paper Prod-ucts,Miscellaneous Drivers, Warehousemen and Helpers,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Local 27 or theUnion) and, after the conclusion of the strike, by offeringand promising its employees reinstatement, wage in-creases, and other benefits if they would abandon theirsupport of the Union. The complaint also alleges that LaFamosa unlawfully discharged four named employees be-cause they engaged in union activities and, after subse-quently reinstating two 'of them, Respondent harassedand subjected them to more onerous terms and condi-tions of employment and, finally, unlawfully dischargedthem again in violation of Section 8(a)(3) and (1) of theAct. The last discharge of these two employees was alsoalleged to have violated Section 8(a)(4) and (1) of theAct because it was motivated by their having given testi-mony under the Act in support of charges filed by Local27 in Case 29-CA-11560. By oral amendments, offeredand granted over objection during the hearing, it is alsoalleged that the strike described above was converted bythe unfair labor practices into an unfair labor practicestrike, and that La Famosa unlawfully refused to rein-state the four employees on the Union's offer on theirbehalf to return to work at its conclusion. By answerfiled on 3 June 1985, and orally amended at the hearing,Respondent denied the substantive allegations of the vio-lations contained in the complaint and as amended at thehearing.On the entire record, including my observation of thedemeanor of the witnesses, and after careful consider-ation of the posthearing briefs filed by the GeneralCounsel and Respondent, I make the followingFINDINGS OF FACTI. JURISDICTION, EMPLOYER, AND LABORORGANIZATION STATUSRespondent is a New York corporation with its princi-pal office and place of business located at 201 ArlingtonAvenue, Staten Island, County of Richmond, State ofNew York (the Staten Island plant), where it is, and hasbeen at all times material, engaged in the wholesale saleand distribution of cheese, flour, and related products.During 1984, which period is representative of its annualoperations generally,Respondent La Famosa, in thecourse and conduct of its business, purchased and causedto be transported and delivered to its Staten Island plant,foodstuffs and other goods and materials valued in excessof $50,000, of which goods and materials valued inexcess of $50,000 were transported and delivered to itsplant by interstate commerce directly from States of theUnited States other than the State of New York.-On 27 February 1985 Respondent La Famosa filed abankruptcy petition under Chapter XI of the BankruptcyAct bearing Docket No. 185-50276-21 in the UnitedStates Bankruptcy Court for the Eastern District of New LA FAMOSA FOODS'York,which petition at the time of°1earing was pendingin that court, and since that date has been continued inpossessionasaDebtor In Possession (RespondentDebtor) with full authority to continue operations andexercise all powers necessary to the administration of thebusiness of Respondent La Famosa. By virtue of theforegoing events, Respondent Debtor is, and has been atall times material, a successor in bankruptcy to Respond-ent La Famosa.Respondent La Famosa and Respondent Debtor admit,and I find, that they are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.The complaint alleges, Respondent orally amended itsanswer to admit, and I find that Local 27 is a labor orga-nization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Labor Relations History of Fontana d'Oro Foods,Inc. and its Relationship to La FamosaPrior to establishment of Respondent, its president andchief operating officer, John Agosta, had been president,chief executive, and owner of 50 percent of the stock(his brother-in-law Angelo Guarnieri holding the other50 percent) of Fontana d'Oro, Inc. (Fontana), which wasengaged in the same business later engaged in by LaFamosa, selling and distributing food products to pizzastores in the greater metropolitan New York City andsurrounding areas. It operated from a principal place ofbusiness a few doors from the location at which LaFamosa later began operations. Its complement of sevenemployees all later became employees of La Famosa atthe time it began doing business, including Rocco Castel-lano, a supervisory employee and the son-in-law of JohnAgosta, and they continued in its employ into July 1984.About 3 January 1983 a fire in the premises on thefloor directly above Fontana's resulted in heavy waterdamage and the permanent cessation of Fontana's busi-ness operations and, on 7 January 1983, Agosta's com-mencement of the same business a few doors away underthe newly formed corporation La Famosa. Agosta owns20 percent of Respondent's stock, his wife 40 percent,and his four daughters, including Rosary (Mrs. Rocco)Castellano, 10 percent each.Separate complaints were issued against Fontana in1981 in Case 29-.CA-9095 charging it with a refusal tobargain with Teamsters Local 210 the recently certifiedbargaining representative of its drivers and helpers, bymaking unilateral changes in wage rates and, by its presi-dent, Agosta, and other agents and supervisors, solicitingemployees to sign a petition to decertify Local 210 inviolation of Section 8(a)(1) and (5) of the Act, and inCase 29-CA-9123 alleging that it refused to pay certainbenefits to an employee in violation of Section 8(a)(1)and (3) of the Act.These two complaints were settled by a single infor-mal settlement agreement providing a remedy for each ofthe violations of the Act alleged, not containing a nonad-mission clause, approved 19 May 1982 by the RegionalDirector for Region 29.317-On- 7 September 1982 a complaint was issued in Case29-CA-9846 alleging that Fontana had violated Section8(a)(1) and (5) of the Act by refusing to bargain withLocal 210 notwithstanding its agreement to do so in set-tlement of the prior cases. On 4 February 1983, in 266NLRB No. 25 (unpublished), the Board issued a Deci-sion and Order finding that Fontana had violated the Actas alleged, granting a Motion for Summary Judgmentfiled by the General Counsel after Respondent Fontanahad failed to file an answer to the complaint and to re-spond to a Notice to Show Cause issued by the Board inresponse to the General Counsel's motion. The Board'sOrder was enforced by the Court of Appeals for theSecond Circuit on 7 June 1983.B.Union's Campaign and Subsequent Strike,Respondent's Reaction, Including Alleged 8(a)(1), (3),and (4) ViolationsOn 2 July 1984 Local 27, a different local union fromLocal 210 but affiliated with the same Internationalunion, obtained signed authorization cards from seven ofLa Famosa's eight drivers and helpers. A ninth employ-ee, Tony Olivia, was then on vacation. On the same day,on receiving the agreement of the employees to seekunion recognition from their employer, Union Represent-ative Robert Carrao spoke to Agosta in front of the en-trance to the Staten Island plant. Carrao informedAgosta that his employees would like representationfrom Local 27 and Carrao had to have a letter of recog-nition if they would recognize Local 27 as the sole col-lective-bargaining agent for the people. Agosta wouldnot agree to sign such a letter or grant recognition. Onbeing informed of the results of his meeting with Agosta,the employees determined to go, out on strike until LaFamosa recognized Local 27 as their exclusive bargain-ing agent. The strike commenced 3 July 1984 and wasparticipated in by all La Famosa's drivers and helperswith the exception of Olivia, who also stayed away fromRespondent's premises until just before the strike ended.The striking employees carried picket signsandpatrolledin front of the Staten Island plant, the signs read,"Chauffeurs Warehousemen and Helpers of La FamosaFoods, 201 Arlington Avenue, Staten Island, New York10303Are On' Strike, Local 27 I.B. of T. 27 UnionSquare West, N.Y. 10003 YU9-1771."On 11 July 1984 the Union filed a petition for certifi-cation of representative in Case 29-RC-6206 seeking aunit including all production and, maintenance employeesincluding warehousemen, drivers, and, helpers employedby La Famosa. Also on 11 July 1984 Respondent sentmailgrams to the striking employees informing them thatif they did not return to work on 13 July they would beterminated as of that day. Employees Jose Ruiz Gonza-lez (nicknamed Chefo), Eddie Nevarez, and BernardinoVina Cepeda (nicknamed Manny) received copies andgave them to Carrao at the picket line, but Jose Reyesdid not because he had moved and Respondent did nothave his current address, although he saw the mailgramreceived by another striking employee. Less than anhour later Respondent dispatched another set of mail-grams to replace the first. These informed the strikers 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the previousmailgram wasrescinded and should bedisregarded, and that if they did not report for work on13 July 1984, they would be permanently replaced as ofthe same day. The one employee who recalled receivingthis secondmailgram,although counsel stipulated that itwas mailed to each of the eight strikers on 13 July, testi-fied he thought it was the same as the first one.Apparently in response to these mailgrams, and afterreceiving them, employee John Radwan, one of the driv-ers, abandoned the strike and later returned to work. Al-though Agosta testified that John Radwan later cameback a week or so after sending themailgrams,his namefirstappears on Respondent's payroll for the weekending 17 August after the strike ended.At approximately the same time, about 2 weeks aftercommencementof the strike, Stephen Cales, a helper,also abandoned the strike but he did not return to work.Gonzalez, Nevarez, Cepeda, and Reyes each testifiedin a highly, consistent and corrobative manner to conver-sationsRespondent's supervisor Castellano and allegedagent Jose Santiago held with them in a group on thepicket line, in front of one of their homes and, individ-ually, at each of their homes except that of Gonzalez.Respondent's vigorous cross-examination of each of themfailed to shake the essential nature of their testimony inthis regard.During the second day of hearing, Respondent's coun-sel acknowledged on the record that Rocco Castellanohad certain authorities and exercised indicia of a supervi-sor within the meaning of the Act, not including the au-thority to hire and fire,' and orally amended its answerto admit the paragraph of the complaint that alleges hissupervisory status. (Tr. 345.) This stipulation and admis-sion followed testimony by two employee witnesses whodescribed Castellano's direction of their work, his beingin charge along with Guarnieri of the warehouse inAgosta's absence, his assignment of work tasks in thewarehouse and routes for delivery of the merchandise,and his offers and promises to striking employees on thepicket line to return to work under certain conditions.Castellano's status as husband of one of Agosta's daugh-terswho owned 10 percent of Respondent's stock hasbeen noted.In reliance on this concession, the General Counsel ex-amined two more employee witnesses, and examined andcross-examined President Agosta without adducing fur-ther evidence concerning Castellano's supervisory status.Then, at the conclusion of Castellano's directexamina-tion during presentation of Respondent's defense, Re-spondent's counsel moved to amend its answer to with-draw its earlier concession and to now deny paragraph7(b) of the complaint in which Castellano's agency andsupervisory status is asserted. That motion was denied ongrounds 'of prejudice and because its grant would alsoexcessively delay completion of the hearing. (Tr. 2374-2375.)'At the time, Respondent's counsel did not dispute the General Coun-sel's taking note of the fact that during the representation proceeding, tobe discussed, infra, La Famosa stipulated that both Guarnien and Castel-lano were supervisorsin that they had the power to hire and fireThe General Counsel separatelyallegesthat employeeJose Santiago, a salesman and driver, was an agent ofRespondent acting on its behalf. Each of the four em-ployees who testified discussed Santiago's role from timeto time in translating both Agosta's and Castellano'swork instructions and directions to them. Another of theemployees, driver Felix Guzman, also acted in this role.Agosta spoke a little Spanish. Castellano, who dealtmuch more frequently with the Spanish-speaking em-ployees,Gonzalez, Nevarez, Cepeda, and Reyes, whoseunderstanding of English was very limited, did not speakSpanish.Gonzalez testified credibly that when the employeesasked Agosta for an increase in wages they did so inSpanish through Santiago, who took their requests toAgosta and returned to them with Agosta's response, in-variably negative. Gonzalez also noted that the employ-eeswho relied on his translations of supervisory direc-tions to them trusted Santiago in particular because ofthe confidence Agosta had placed in him based on hisposition as Agosta's oldest employee in terms of service,his promotion to the position as the firm's salesman, andhis frequent and regular collections of money on behalfof the firm.A composite of the four employees' testimony showsthat within a few days to a week after the strike startedCastellano, accompanied by Santiago, approached themon the picket line. Castellano, speaking in English withSantiago repeating his words in Spanish, told the assem-bled group that the Respondent wanted them to returnto work but without the Union, and if they did so theywould receive an increase in pay of $20 to $25, whatthey had been asking for. The employees responded thatthey would not return unless it was with the Union. Cas-tellano again accompanied by Santiago approached thestriking employees on one or two more occasions duringthe following few weeks, repeating his urging that hisfather-in-lawwanted them back inside, but without theUnion, and they would receivea raiseand they wouldhave to sign a paper, not otherwise described but pre-sumably renouncing the Union. On each occasion San-tiago repeated Castellano's words in Spanish and the em-ployees voiced their refusal to return without the Union.The strike and picketing continued and Respondentcontinued to operate with no appreciable decline in salesalthough experiencing some difficulty in, obtaining sup-plies from vendors who were now requiring cash pay-ments on COD deliveries. Respondent operated withCastellano, Guarnieri, and Santiago making the deliveriesand with several striker replacements in addition toRadwan.On 31 July 1984 a preelection conference was held inCase 29-RC-6206 at which the parties executed anagreement providing that the only employees eligible tovote in the upcoming election were the eight drivers andhelpers who had struck on 3 July 1984. Thus, Respond-ent had not "replaced" any of the strikers as it stated itwould do, effective 13 July, in its second mailgram. Thestrike continued after entry of this agreement because, asexplained by Carrao, the people were being solicited bymanagement about returning back to work with an in- LA FAMOSA FOODScrease inwages if they would sign-some type ^ ^k^terdisregarding the Union. This was information he had re-ceived from the employees at the picket line after theyhad been solicited by Castellano.On 8 August 1984 an election was conducted amongRespondent's employees in the representation proceed-ing.The Union won by a vote of five in favor, one op-posed.After thecountingof the ballots Carrao andUnion Vice President Pat Crapanzano meet with Re-spondent's president, Agosta. At the meeting the unionrepresentatives told Agosta they were discontinuing thestrike and made an offer on behalf of the employees toreturn to work. They also requested that Agosta take thestrikers back in their order of seniority.According to' Carrao, Agosta responded that becausethe strikebusinesshad fallen off quite a bit and as itpicked up he would rehire the people back, to work. Hethen indicated that George Moncado, a helper, would bethe first employee taken-back and that Stephen Cales, an-other helper, who had abandoned the strike, would alsobe reemployed.Carrao recalled that inasmuch as Moncado was themost senior helper, employees gathered at the plant fol-lowing the vote countagreed on,and did not dispute, hisreturn to work ahead of the others.According to Agosta, he told the union delegates2 hewould only take the people that he needed at that timeand that he would call the others as needed. Agosta testi-fied under questioning by me that "Whoever was outsideI took." (Tr. 2109.) He explained this to mean that hetook back the people who were standing outside in frontof the door. Agosta swore that the few people who weretherewere Tony Olivia, Rolando Folgar, and GeorgeMoncado. In fact, as Agosta had earlier explained underquestioning by the General Counsel, on the occasion ofthe conclusion of the strike and the Union's offer onbehalf of the employees to return to work on 8 Augustafter the election had been held, he informed Crapanzanothat he wanted and had work for George Moncado,John Radwan, Rolando Folgar, and Steven Cales.Among these named individuals, and including TonyOlivia,who Agosta later described as having been calledback to work, only George Moncado had remained onstrike and picketed for the full 5 weeks. As noted earlier,Radwan had abandoned the strike, thereafter had been incontact with Agosta, and showed up on Respondent'spayroll for the week ending 17 August. Folgar was anemployee who had been terminated the previous 30April, apparently 'because of a drinking problem. Hisname first reappearsas a regularemployee for the weekending 7 September 1984. Olivia, on vacationearlierwhen the strike started, had come to the facility beforethe end of the strike, had never participated in it, andwas returned to Respondent's payroll in the last week ofthe strike when he worked 49.5 hours. Agosta acknowl-edged that Olivia hadan arrangementwith him permit-ting Olivia to work a while and then leave his employfor weeks or longer at a time. In fact, after the week3Apparently, Agosta was responding by this time only to Crapanzano,because, as Agosta exclaimed on the record, "I threw him out," meaningCarrao, after having referred to Carrao as a criminal.319eadilig' 17 August ,1984, Olivia's name does not thereafterappear on Respondent's payroll until the week ending 7September. Cales abandoned the strike and never re-turned to work. He did not respond to Agosta'smail-gram to return to work on 13 August Yet, Agosta con-tinued to hold a place open for him, in preference to thestrikers, except for Moncado, well after the conclusion ofthe strike.3The alleged discriminatees,Gonzalez,Nevarez,Cepeda, and Reyes each testified that they had all beenwaiting outside of Respondent's plant for the conclusionof the meeting between the unionagents andAgosta fol.-lowing the election, but that,as againstAgosta's claim,neither Olivia nor Folgar was present during or immedi-ately following the conclusion of that meeting.Whenlater pressed by the General Counsel, Agosta could notremember if Gonzalez and Reyes were present in frontof the plant when he went outside to select employeesfor recall, and he believed Cepeda was not there and hedid not see Nevarez.When Cales did not respondto a mailgramto reporton 13 August, no one else was hired for the place re-served for Cales. Agosta explained that he and his son-in-law Castellano were used to doing the work as helper,so they did it themselves. Agosta added thatbusinesswas going down, but that response did not explain theoffer of a job as helper to Cales.In spite of Agosta's promise to recall the other em-ployees as needed, made on 8 August, he never recalledGonzalez or Reyes, and did not recall Cepeda and Ne-varez to employment until more than 5 monthslater, inthe latter part of January 1985, with the adverse conse-quences to these two employees to be described and dis-cussed, infra.Certain alleged events transpired following the endingof the strike that, if credited, go a long wayin explainingRespondent's refusal and failure to reinstate any of thefour alleged discriminatees after 8 August and to onlyoffer different employment to two of them months, later.Sometime in late August or early September 1984, Ne-varez testified that JoseSantiago,who lived in theBronx, drove to his house on East 12th Street in Manhat-tan,New York City, and approached Nevarez in front ofhis house. Santiago informed him that the owner of theCompany wanted them back and he would give themmoney, he did notsaythe amount, but that he did notwant the Union.According to Gonzalez, Reyes, and Cepeda,sometimein September,Santiagocame by in his car to see Reyesat his home on Staten Island, about 20 minutes drivefrom Respondent's Staten island plant. At the time, Gon-zalez,Reyes, and Cepeda were sitting on Cepeda's carand chatting in front of Reyes' house. Santiago told themthat the boss wanted them back but without the Unionand the boss would raise their pay. The three employeesrejected this overture, telling Santiago they would not3A New York State Unemployment Insurance Division form signedby Agostaor anagent in November 1984 shows Cales failed to report forwork after having being informed by the State Division at Agosta's initia-tive that work was available for him. Cales application for unemploymentbenefits was opposed by La Famosa. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDreturn without the Union, Cepeda, in particular, recallingthat they told Santiago he should not bother them any-more.Cepeda also testified that during the same month,probably before the incident just described, Santiago hadvisited him at his home on Staten Island. In the presenceof his ' wife, Santiago told him that the boss said if hewould return, the boss would give him $250. Thisamount wasa substantial increaseover his prestrikeweekly pay of $200 for a 40-hour week. Cepeda' repliedthat he wanted to see the boss, and the same day he vis-ited the plantalone.When he arrived he saw Castellanoand Santiago. They did not invite him on to the prem-ises,but conversed outside in front. Castellano told himhe would give Cepeda $250 because he was the person-nel chief. Cepeda said he wanted to talk to Agosta. Cas-tellano repeated that he was in charge of the personnel.He said he would give Cepeda the job but Cepedawould have to go to the Board and sign a paper re-nouncing the Union. During the interchange, Santiagotranslated for both participants. Cepeda would not agreeto such terms and Castellano told him to leave.According to Nevarez, Santiago approached him againin either November or December 1984 around the cornerfrom his Manhattan, New York City residence. At thetime Santiagoappeared, Nevarez was with his wife, butshe quickly left. Santiago told him the owner wanted tosee them come to an agreement or some kind of an ar-rangement.Nevarezsaid,"let's see what the rest of mycoworkers think." Santiago also told Nevarez that hehad told this to Felix Guzman. On 11 December Ne-varez, accompanied by Reyes and Cepeda, went to theworkplace but Agosta was not there and Castellano toldthem to return on Friday. On Friday, 14 December, theyreturned, this time with Gonzalez.Because Nevarez knew a little more English than therest he asked for Agosta. Castellano said the owner wasin but that he did not want to see them. Castellano ex-plained that the Company was doing poorly and it wastheir fault because they went out on strike.4 Nevarezasked him, "if its so bad why do you have so many newemployees." (In the week ending 14 December, Re-spondent's payroll discloses that in addition to Moncado,Folgar, Olivia, and Radwan, a Jacob Khalil was also em-ployed.Khalil's name first appeared on, the payroll forthe week ending 21 September 1984. According to someof the Spanish-speakingemployee witnesses, when theyreturned to the plant on occasion after the strike theysaw new workers. In addition to Khalil, a Barry Blueand a Joseph Kerrigan appear on the payroll for certainweeks in November.)54Two of the four employees, Reyes and Cepeda, recalled that Castel-lano made reference to operating without a union.5 Nevarez testified that when he was later recalled to work in January1985 he saw other new employees,who he recognized as working at theplant on 14 December 1984,including an individual named Price and an-other named Carmello. The fact that these names do not appear on Re-spondent's payroll is not determinative because Cepeda's name does notappear for the days in late January he was reemployed.Furthermore,witnesses testified credibly that from time to time Agosta had offered topay them some money in-lieu of a wage increase off the books Finally,Respondent's payroll and other records including timecards,trip sheets,Castellano replied that the new employees did notwork every day (not true for Khalil). When Nevarezthen asked, "Why don't you take us to do the work thatthey're doing," he said, "No, that they were going tostay the way they were."On December 6, 1984, Local 27 filed the first charge,followed later by charges and amended charges filed byNevarez and Cepeda on which the consolidated andamended complaint was ultimately issued and which re-sulted -in the instant hearing. That initial charge in Case29-CA-11560 alleges the unlawful discharge of the fouralleged discriminatees,Nevarez,Gonzalez, Reyes, andCepeda (identifiedasBernadinoVina),among others,was about 13 July '1984, because the employees engagedin a strike. By covering letter dated 6 December fromthe Regional Director for Region 29, La Famosa wasmailed a copy of the charge and asked to submit its posi-tion on the investigation. A copy of the charge was alsoserved personally at the Company's Staten Island planton 19 December. Then, on 18 January 1985, the firstcomplaint in Case 29-CA-11560 was issued, alleging,inter alia, the strike from 2 July to 8 August 1984, thepromises of reinstatement and wage increases and otherbenefits if the employees would abandon their union ac-tivity, the 11 July threat to discharge and 13 July dis-criminatory discharge of the four named employees, anda hearing was scheduled for 11 March 1985, but was sub-sequently postponed.An affidavit of service of the complaint and notice ofhearing on La Famosa and the Charging Union showsthat on a first mailing to La Famosa by certified mail thedocument was refusedandreturned to the Region on 25January. On the same day that the complaint issued, 18January 1985, Respondent sent mailgrams to Cepeda andNevarez instructing them to report for work on 21 Janu-ary or be replaced if they failed to do so.On 21 January 1985 Cepeda reported for work. Al-though he, along with other employees, had punched atimecard in the past, and the present complement of em-ployees continued to do so, there was no card for him.Castellano later handed him route papers that includedinvoices for 15 stops in 4 boroughs of New York City;the other 2 drivers, Radwan and Khalil, had assignmentsof 7 to 8 stops each. Furthermore, Cepeda was told hishelper would be Price, who spoke no Spanish, althoughthree other helpers then working, Folgar, Moncado andCarmello, all spoke English and Spanish. This assignmentwas in stark contrast to the arrangement during Cepeda'sprevious tenure when Agosta had assigned Gonzalez,who is Spanish-speaking and knows some English, as Ce-peda's regular helper. Cepeda speaks and reads, no Eng-lish, and understands only a few words. Even Agosta ac-knowledged that Cepeda needed the help of another em-ployee on the truck who knew English.6, During Cepe-and invoices appear to have beenaltered substantially,or tohave beenincomplete.BAgosta explained that he offered to rehire Nevarez at the same timehe madehis 21 January offer to Cepedabecause Cepeda "needs some-body elseEddieknows English and he could.help guide theman." (Tr 2091 and 2092.) LA FAMOSA FOODS321da's employment before the strike, Cepeda was responsi-ble for the cash receipts received from customers onroute and for accounting for them the next morning toAgosta. For a considerable period of time Cepeda andGonzalez wereassignedto a steady delivery route cover-ing Brooklyn and Long Island.That morning on 21 January the temperature was -2degrees Fahrenheit.When Cepeda first arrived he en-tered thepremisesthrough the heated office. The otheremployees were gathered there, some having coffee. Cas-tellano immediately sent Cepeda to the warehouse withthe command "Manny to the warehouse please." Thatspace isunheated, although it does contain a space heaternot then operative because the warehouse was not yet inoperation for the day. Even when operative it only pro-vides a high blast of hot air in a narrow circumference,likely to burn anyone directlyin itspath.Cepeda re-mained there for 20 minutes without any particular as-signment,while all other employees remained in theheated office. At 12 noon all employees were sent homebecause the severe cold had affected the operation of thedelivery trucks.The following day, 22 January 1985, Cepeda againfound no timecard to record his hours and he was againassignedthe same non-Spanish-speaking helper althoughthe same three bilingual helpers were all available. Hisroute again included 15 stops, more than the other driv-ers.On this day, in a deviation from the past practiceprior to the strike, Castellano instructed Cepeda that hishelper,Price,would collect and retain the collectionsfrom customers overnight and, further, that Cepedawould have to leave the truck and key with Tony OliviaatTony's house on his return from the deliveries.Cepeda was not given any reason for these changes.Prior to the strike, not only did Cepeda retain the pro-ceeds overnight but it was also customary for him tokeep the truck overnight.On 22 January, Cepeda completed the route deliveriesat 10 p.m, left the truck and keys with Olivia at hishouse in Staten Island, and walked back to the plantwhere he had kept his car. Although there was some dis-pute about the time it took Cepeda to walk from Olivia'shouse to the plant, it was acknowledged that the weatherwas wet and extremely unpleasant, the ground was icyfrom the extreme cold, and Cepeda ultimately estimatedthe distance to be at least 6/10s of a mile.The next morning again there was no timecard forCepeda.Castellanoagain assignedCepeda the samehelper, Price, and the same number of stops, 15, this timelocated not only in Manhattan, the Bronx, and Brooklyn,but also including 6 in New Jersey. Again, the threeSpanish-speakinghelpers were working that day. Cepedarecalledhaving delivered to New Jersey only oncebefore,with Gonzalez, to a stop in Bayonne and theyhad gotten lost. Gonzalez, on the witness stand, separate-lycorroborated this single trip to New Jersey withCepeda. Neither Cepeda nor Price knew the locations in-volved,which included Perth Amboy and Bayonne,among others.Given these concerns, Cepeda looked for Carmello,who spoke English and Spanish, to explain to Castellanothat he did not know the route he had been given andthat he should be given Rolando Folgar or GeorgieMoncadoas hishelper. If Castellano could not resolvethis problem, he had to talk to John Agosta. Carmellotold Castellano that Cepeda wanted a helper who spokeboth English and Spanish, as Price did not know Spanishand did not know the routes. Castellano told Cepedathrough Carmello that he would have to talk to Agosta.Castellano took Cepeda to the office. Cepeda heardCastellano tellAgosta in English about problems withManny about the routes. Cepeda than spoke with AgostainSpanish.Agosta asked what was going on. Cepedasaid, "The only thing is that I was never sent before tothat route to New Jersey, why do you send me now."Agosta replied, "How do you mean to come here, to theLabor Board, to testify, the same way you have to knowthe routes in English too."7 At this point, Cepedabegged Agosta to give him Georgie or Rolando as help-ers because they wereassistingsomebody that knew theroutes and knew English and to give that assistance tohim.Agosta told him no, he was in charge. Cepedacould no longer discuss the matter with him Agostathen told Cepeda that for today there was no work forhim. He opened the door, and Cepeda left.The following day, 24 January, Cepeda reported forwork and again did not find any timecard for himself. Ashe was looking for it, Agosta, who was nearby, askedTony Olivia why was Cepeda looking there. As Cepedaattempted to address Agosta in Spanish, Agosta spoke toTony who told Cepeda Agosta was not going to speakanymore in Spanish with him. Through Tony, Cepedasaidhewas reporting for work. Agosta, with Tonytranslating, told Cepeda he was "trying" him and added,"My friend, there is no more work for you. You didn'twant to do the stop yesterday." Cepeda responded, "Theone that [sic] didn't want was you. Because I wanted ahelper. I begged you." Then Agosta opened the door,told Cepeda he should go home, and Cepeda left.About January 1985, shortly after Cepeda's firing, San-tiago,while at Reyes' home, told Reyes that he knewManny would be fired, he knew that they were going totake them one by one, each of them, and fire them, andnot the court nor the Union could back them up.Nevarez did not receive Respondent's mailgram offer-ing reinstatement on 21 January until 22 January Oncontacting La Famosa, he was told to report on 28 Janu-ary.Athough previously employed, Nevarez, who washired in January 1983, had spent substantially all histime,after some early occasions of helping on the deliv-Although the Board interpreter was clearly experiencing some diffi-culty at this point in translating in coherent English prose Cepeda's an-swers given in Spanish to the General Counsel's questions phrased inEnglish, it is readily apparent that what Cepeda was conveying was thatat this interview and exchange on 23 January, Agosta was expressing theview that because Cepeda knew how to visit the Labor Board to testifyin support of the Union's charge in Case 29-CA-11560 he also had toknow the routes in English The element of sarcasm in Agosta's commentcould not have been lost on Cepeda In Cepeda's own words, "I under-stand that he didn't like it because of [my coming here-to the LaborBoard-to testify]" (Tr 781)Prior to this conversation Cepeda had vis-itedRegion 29 twice for interviews and to provide affidavits in connec-tionwith the charge in Case 29-CA-11560 on which the complaint hadissued on 18 January 1985 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDery truck, as a warehouseman. In this capacity, and untilthe strike in early July 1984, he unloaded the trucks thatdelivered the merchandise from suppliers, loaded thetrucks for deliveries, in both cases using a hi-lo machine,cleaned the warehouse, fixed broken boxes and contain-ers,maintained and organized inventory, and, with theassistance of warehouse helper Reyes, while the driversand helpers were out making deliveries, picked the mer-chandise for the following day's stops. Gonzalez, whohad preceded Nevarez as the employee with primarywarehouse responsibilities, was the only other employeewho had regularly operated the large hi-lo machine. Theother,smaller machinewhich lifted and moved merchan-dise on pallets, was generally operated by Reyes. Ne-varez and Reyes, except when out making deliveries ashelper, worked a regular 8 a.m. to 5 p.m. shift unlike thedrivers and helpers who normally delivered until 8 p.mor later.Not only had Nevarez in the time before the strike, on,paydays, and on a number of occasions told Agostaamong others that he liked being in the warehouse be-cause he like to .organize, but he had heard from JoseSantiago that the boss of the Company liked the way heworked and how he had organized the warehouse. Ne-varez viewed this as a form of praise about his work.The multiple employee witnesses who addressed thematter uniformally agreed that , either Castellano orAngelo Guarnieri, Agosta's brother-in-law, directed theloading of the trucks each morning and instructed thehelpers and drivers about what items should be placedon individual trucks. The merchandise included boxescontaining large cans of tomatoes, 50- to 100-pound bagsof flour, 57- or 58-pound boxescontaining8 to 10 wholecheeses, and pepperoni, pepper, and garlic in 3- to 5-pound bags. The bags of flour and boxes of cheese andtomatoes were, the heaviest items the employees loaded.Nevarez testified, as did Reyes, that prior to the strike,the heavy merchandise loading work was distributedfairly evenly among all the employees.On his return to the plant on 28 January 1985, Ne-varez did not find his timecard. He believed they did nothave it ready. Jose Santiago came to him and told him togo out on the truck as a helper to Tony. As Nevarezthen explained it, he said, "I thought when I return towork again, when they called me back that I would begiven thesamejob that I had before." Santiago respond-ed, "That [is] what the owner of the Company hoped Iwould do, that when he gave me a different job-to seeif t would refuse to do it." Then Santiago said, "Don'tpay attention," and Nevarez said, "If I have to do it I'lldo it, and I wasn't going to refuse or leave my job."Nevarez set to work loading the trucks along with Ro-lando Folgar,, Price,, and George Moncado. He was notassignedto his former job as warehouseman, he did notprepare orders for stops for the next day, and he was notpermitted to operate the hi-lo. As Nevarez described thematter,he went to touch the machine once and Angelotold him, "no," that Angelo was the one in charge of itnow. Angelo was now using the machine for, amongother jobs, loading the trucks.In the loading process, Castellano assigned Nevarez toloading the heaviest items, the boxes of tomatoes andcheese and large bags of flour, while the other threehelperswere given a much higher proportion of theother, lighter produce to load, which weighed consider-ably less in comparison. That day, 28 January, Nevarezserved as Olivia's helper, traveling to customers in NewJersey and as far as Philadelphia, and not returning until8 p.m., when Olivia let Nevarez off at the Staten Islandferry for his trip home to Manhattan.The following day, 29 January, Nevarez wasagain as-signed as helper on Olivia's truck. He also noticed,again,that he was given the heavier merchandise to carry andload onto the trucks, in comparison with the other help-ers.On the next day, 30 January, Nevarez" reported to theNew York State Unemployment Compensation office toreport that he had started working for his old firm. Laterin the day, he received a telephone call from ChristineAgosta, a daughter of John Agosta and an office clericalemployee, who told him that he had to report to work toTony Olivia's house at 3 a.m. the'next morning to go ona trip upstate to Albany, New York. According toAgosta, "nobody wants to go on the road," except TonyOlivia or John Radwan, sometimes. (Tr. 2144, 2316.)That night, Nevarez telephoned Olivia about the trip.Olivia told Nevarez that because they lived in different'boroughs,Nevarez in Manhattan and Olivia in StatenIsland,Olivia would'get another helper who lived nearhim. Nevarez also called Santiago. After discussing theextremely early departure hour and the danger to Ne-varez from traveling by ferry at that hour, Santiago ad-vised Nevarez that he had no obligation to go.The following morning, Thursday, 31 January, Ne-varez reported to the Staten Island plant at his regularworktime and did not find his timecardagain.Castellanoasked why he had not gone with Tony. Nevarez ex-plained that he had problems getting up so early. Castel-lano said all right. Next, Agosta came to him and said ifthe next, time he did not call earlier on a trip like that,that he would be fired. That day as well as the next, 1February, Nevarez wasagain consciousof having beenassignedto carry heavier loads, consistently, than theother workers. On these two days, Nevarez continued togo out on delivery runs as helper to a driver. On 31 Jan-uary he had been out until I1 p.m. on a truck with JoseSantiago.Friday, 1 February, was the regular payday for theweek ending the prior workday. Nevarez calculated hehad 3 days' pay coming to him because he had 'notworked 30 January. He was also concerned about receiv-ing pay for the 12 overtime hours he had worked on the3 days.When Nevarez received his pay, apparently atthe end of the workday, he asked Agosta if he had beenpaid the 12 hours he had worked extra on overtime.Agosta came over to him and said, "If you don't likewhat I have paid 'you can leave." He added that he wasnot going to pay Nevarez more because he did not havea contract with the Union.8 Nevarez responded he was8 La Famosa's practicewas topay time and a half for overtime hoursworked that only exceeded a 40-hour workweek. Nevarez' work hoursfor the 3 days that week had only totaled 36 hours. Itis apparent thatContinued LA FAMOSA FOODSnot goingto leave his job and he, knew where heenuldgo if Agosta was not going to pay him the amount hewas entitledto.At this point Agosta called Nevarez an"asshole," an extremely intemperate form of address thatAgosta had never used with Nevarez -before. Nevarez,upset at the unexpected way in which Agosta had sud-denly becomeantagonisticpersonallyand in stressing theCompany's continued freedom from union relationship orobligations, and disturbed and distracted by the nastylanguage,turned and walked out of the plant, inadver-tantly taking both his paycheck and its net equivalent incash with him. He had both in hispossessionbecause ofa custom of employeeendorsementand return of thepaycheck and retention of the cash provided at the sametime.Although Agosta shoutedsomethingafter him, inNevarez' distressed stateand anxiousnessto leave Ne-varez did not understand or heed whateverwas said.After Nevarez reported to work on Monday, 4 Febru-ary, and gotan assignmentto load a truck, Castellanofirst asked Nevarez for his pay envelope or check and,when Nevarez said he did not have, it with him, told him"Don't be stupid." To Nevarez' reply, "No, you'restupid," Castellano startedcursingNevarez and using ob-scenities.This conduct was in complete contrast to thesupervisor's generally civil behavior toward Nevarez inthe past.Castellano toldNevarez, to leave.Nevarezasked,"Are you firing me?" At this point Agosta camein and asked what was happening. Nevarez accused Cas-tellano of firing him and Castellano denied it. Agostathen asked about the pay envelope or check'and Nevarezexplainedagain he did not have it. Castellano continuedto accuse Nevarez of being stupid. By this time Nevarezhad become so upset with the ' nasty and vindictive per-sonal remarks, now being made by both his bosses, thathe blurted out, "You are animals." At this Castellano andAgosta started to laugh in his face. Nevarez immediatelyleft the plant in an unsuccessful attempt to contact UnionRepresentative Carrao by telephone about his problem.Nevarez shortly returned to work. After a while Agostaapproached him with a paper containing block printinginEnglish and told Nevarez to sign it, Agosta did notread what he had written and Nevarez does not, readEnglish. Nevarez testified he did not know what Agostahad written. Nevarez refused to sign it. Agosta then toldhim to leave. Nevarez asked if he was fired, and Agostasaid yes.The paycheck that Nevarez had received, along withan equal amountof cash, totaled $125.91 on gross earn-ings for the week of $163.52. Nevarezretainedand nevercashed the check and, at a later point in the hearing, thecheck was handed over to Respondent's counsel on therecord.Apparently, the very brief conversation between Ne-varez andAgosta was in Spanish. If so, it was haltingand probably proceeded with gestures because of Agos-ta'svery limited facilityin the language.Recall thatAgosta had refused to continue conversing with Cepedain Spanish on the day of his second discharge, and thatNevarez was not aware of this practice, having worked a regular 40-hourworkweek much of the time prior to the strike, and Agosta made no at-tempt to explain it.323-he ° failed 'to read of otherwise explain the writing to Ne-varez. It states, "Received check for 125.91 Salary fromLa Famosa Foods Inc. Eddie Nevarez."9On 1 March 1985 Cepeda came to the plant to person-ally serve Agosta with copies of the charges Nevarezand he had filed in Cases 29-CA-11713 and 29-CA-11713-2. This method followed Respondent's refusal toaccept service of the complaint earlier issued in Case 29-CA-11560. When Agosta saw the papers, he threw themon the floor, stamped on them, called Cepeda a "motherfucking dirty pig," grabbed him by the arm and almostbanged the arm against the door before slamming thedoor on Cepeda, While at the plant, Cepeda saw threedrivers, Olivia, Radwan, and Khalil, as well as four help-ers,Moncado, Folgar, Carmello, and Price.C. Respondent's Version of the Critical Exchangesand Events and Credibility ResolutionsAgosta's version of certain incidents, such as his re-sponse to the union representatives' offer on behalf ofstrikers to return to work at the conclusion of the strikeafter the election on 8 August 1984, has been described.See infra.Agosta took the witness stand and testified at lengthboth as a witness called by the General Counsel underRule 611(c) of the Federal Rules of Evidence and as awitness in Respondent's presentation of its case. Heproved to be largely unreliable, self-contradictory, inter-nally inconsistent on substantial points, prone to unre-sponsive outbursts, and irrational. Early in his testimony,while undergoing examination by the General Counsel,Agosta testified that although he ultimately agreed on 31July 1984 at a conference called on the Union's represen-tation petition to an eligibility list of the eight strikingemployees, he had initially sought inclusion of bothTony Olivia and Rolando Folgar. Concerning Folgar, itwas Agosta's claim that during the strike he saw Ro-lando out on the picket line but not carrying a sign.After he was confronted with a pretrial affidavit he hadgiven on the investigation of the case in which he hadsworn that Folgar did not go out on strike and was awayfrom work a couple of weeks prior to the strike, and didnot come to work' or go on strike, Agosta then explainedlamely that at the time he gave the statement he hadprobably neglected to say so but Folgar was there onstrike for the first day. Regarding' Folgar, Agosta eventook the position that an entry on La Famosa's payrollrecords for the week ending 4 May 1984, on a page con-taining only Folgar's name and a listing of 8.5 hours,,reading "Terminated 4-30-84" (G.C. Exh. 24) was noton the Company's records when they were producedpursuant to trial subpoena for examination by the Gener-alCounsel. A superficial comparison of this entry withentries on other company payroll' and related records,admittedly made by office clerical employee Emily Bont-kowski during 1984, shows a strong likeness with the dis-puted entry, and demonstrates the absurd lengths to9A duplicate carbon copy, which accompanies the original has the im-print of other words and a variety of smudge marks Much, if it was thevery document which Nevarez was directed to sign, would have beensomewhat confusing, particularly to someone who is illiterate 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich Agosta was prepared to go to avoid responsibilityfor his actions in this case.It is also notable that at notime did Agosta seek the inclusion of long-time driverand salesman Jose Santiago in the unit of employees eli-gible to vote in the election.The Company'spayrollrecords show that Santiago,unlike the regular driversand helpers,did not have an hourly rate of pay but in-stead received a weekly salary of $250.Agosta disputed that Castellano or he assigned thehelpers to any particular truckdriver,and that the driversamong themselves selected their own helpers,as againstthe corroborative and credible testimony of Cepeda andGonzalez, among other employees,'in particular Cepeda'sdescription of the assignment of a non-Spanish-speakinghelper to him on his return to La Famosa in January1985, as well as Nevarez'testimony of his assignment asa helper on Olivia's truck on his return to employmentthe following week.Furthermore,Agosta also asserted,contrary to the consistent and reliable testimony of Ne-varez and Reyes,among other employees,,that the hi-lomachine was operated by whoever was near,includinghelpers,and was not assigned to any particular employeeand that it was usually up to the helpers to determinewhethertheywent out with a driver or stayed in thewarehouse in the morning.Agosta's successive descriptions of his reasons for pre-paring and sending the two sets of mailgrams on 11 July1984 illustrate to a rare degree the inconsistences in histestimony,which undermine any possibility of relianceon his credibility as a witness.Under questioning by me,Agosta testified that on 3 July (actually 2 July)when theunion representative approached him on behalf of theemployees,seeking a recognition agreement,he attempt-ed,withoutsuccess, to contact his lawyer,Fiedler,whowas away and that it was not until 10 to 12 days after 3July, on 14 or 15 July, that he was able to make contactwith him.Thus, on 11 July when Agosta sent the mail-grams he had not yet been in contact with Fiedler. (Tr.2349,LL. 22-24.)After sending the first mailgram, ter-minating the striking employees if they failed to reportfor work in 2 days,Agosta recalled that at the urging ofhis children,who did not want to have any problemswith the Union,he reviewed his office files in the Fon-tana labor litigation and found language in a prior tele-gram using the terminology"permanent[ly] replaced" in-stead of discharged.This convinced him to send thesecond set of mailgrams informing the strikers theywould be permanently,replaced if they did not return by13 July.His lawyer subsequently confirmed he did theright thing.Shortly following this testimony, Agosta wascompelled to agree that he had sworn to a statement on2 January 1985,in which he had described a completelydifferent scenario for preparing the second set of mail-grams. In the statement, Agosta swore he had this mail-gram drafted based on, the information given to him byhis lawyer.He wrote down what Fiedler told him tosend,but he lost the note and had the mailgram of 11July drafted as stated.Later that day,on advise from hislawyer,he quickly dispatched corrected mailgrams. Thiscomplete turnabout on a crucial aspect of the case-analleged threat to'discharge a whole complement of em-ployees for exercising their protected right to strikeunder the Act-renders Agosta's attempted justificationfor his full 11 July contact with them unbelievable andstrengthens the conclusion that his motivation for dis-patching the initialmailgram wasdiscriminatory.Agos-ta's true feelings of abhorence for his employees'strikeactivityand the impact it was having on his business op-eration was made clear in his first and uninhibited effortto coerce their return to the workplace,whether his at-torney or his search of old files later convinced him thathis first efforts were imprudent or illegal.Another example of the ease with which Agosta nulli-fied and contradicted statements previously made by himon subject matter germane to this proceeding is present-ed on the impact of a fire to premises located directlyabove La Famosa's in the same building and resultantwater damageto the Company's inventory and ability tooperate in a solvent manner.Agosta testified that his in-ventory hadbeen declining since the strike, earlier seem-ing to attribute this decline to a requirement imposed byhis suppliers after the onset of the strike of payment incash on deliveries.When asked on cross-examination toagree that the reason for the decline in inventory wasdue to the firedamage,Agosta replied in thenegative.Yet, in connection with the bankruptcy proceeding inFederal court, Agosta filed an affidavit executed about25 February 1985, in which he swore, inter alia, that"the debtor[La Famosa]suffered a fire at his premiseswhich destroyed debtor's inventory and disrupted debt-or'soperation."Furthermore, in the same affidavitAgosta describes the strike as lasting 8 weeks, whereas intruth it lasted 5 weeks. Also, Agosta admitted incorrect-ly understating to the Bankruptcy Court the cost of exe-cuting contracts for the lease of three delivery trucks bythree times the actual amount, to wit, $400 as listed, asagainst actual lease figures totaling $1595 per month.Itwas Agosta's position, that Jose Santiago was not theinterpreterforSpanish-speakingemployeesatLaFamosa. However, Agosta was not asked whether he orCastellano used Santiago to pass along instructions or in-formation to these employees.Agosta also denied thatSantiago had any authority to talk to the men on behalfof La Famosa before or' during the strike. Neither didSantiago report to him during the strike about discus-sions he had with the strikers, nor did he ever tell San-tiago to go to strikers' homes or to talk to the strikers.Castellano,who also testified for Respondent,admittedusing Santiago only once as an interpreter with the strik-ing employees. This was the occasion when Cepedadrove up to the plant and spoke in Spanish. Castellanoasked Santiago to tell him what Cepeda said, which wasthat if Castellano gave Cepeda $25 he would have noth-ing todo with the Union.Santiago was not called as a witness by Respondent,having last worked for Respondent in the payroll periodending 10 May 1985,a scant month prior to the openingof the hearing.Respondent did not deny that it possessedSantiago's address and could have contacted him.Ifind incredible Castellano's denial of any reliance onSantiago or any one else as an interpreter(Tr. 2380),other than the one occasion,to pass along instructions orinformation to the Spanish-speaking employees,particu- LA FAMOSA FOODSlarly when Castellano admittedly could not speak or :un-derstand thelanguage(Tr. 2377-2378) and the four dis-chargees had little ability to communicateinEnglish,even though Felix Guzmanacted as aninterpreter on oc-casion.I also reject the remarks Castellano attributes toCepeda. Given the strongunionsolidarity of the Span-ish-speakinggroup of employees, manifested on each oc-casionthey were approachedaloneor in a group toabandon the Union, and the continued and repeated un-successful attempts by Respondent to split the workersand break their resolve, I do not believe that Cepeda wasready to renounce the Union on the occasion described.If he was, why did not Castellano jump at the opportuni-ty presented to immediately hire Cepeda? This was prob-ably the occasion in September 1984, when, as Cepedatestified,Castellano insisted on a unionrenunciation atthe Boardwhich Cepeda promptly rejected.Castellano insisted, in contrastwithAgosta, thatAgosta spoke with the employees in Spanish, but limitedsuch interchanges to an occasional conversation. Castel-lano alsodenied that he made offers of increased pay tothe striking employees, that he offered or reported thathis father-in-law,Agosta, offered to take them backwithout the Union, or that he ever asked strikers to signa paper and thereby getan increase.Significantly, Castel-lano also deniedthat he spoke with the striking workerson the picket line or askedSantiagoto speak with thestrikers.Five witnesses, the four allegeddiscriminatees,and the Union's, agent Carrao testified to the contraryand I credit them over Castellano's denial.Although acknowledging that either Agosta or he gooverand assignroutes to the drivers, Castellano, after aleading question on the matter had been stricken, sworethatthe assignmentof helpers is worked out between thedrivers and the helpers themselves. (Tr. 2369.) This testi-mony flies in the face of the testimony already alluded toby all the dischargees, in'particular Cepeda and Nevarez,concerningthe assignmentof helpers after their recall toemployment.Agosta's and Castellano's testimony that Cepeda onthe day of his rehire, with the frigid cold weather, justwalked in to the warehouse without being sent there isalso not worthy of belief.Castellano's blatant exaggerations and inaccuracies onthe witness stand lead inescapably to the conclusion, thatjust as with Agosta, his testimony on the whole is un-trustworthy and will not be credited when it conflictswith that of the dischargees.Agosta never directly addressed his failure to recallGonzalez or Reyes, although heseemsto claim that hisbusiness,whichsinceFebruary 1985 has been subject toa bankruptcy proceeding in which Respondent has con-tinued as debtor inpossession,does not warrant the hireof additional employees. Concerning Cepeda and Ne-varez, it was Agosta's view that because Tony Oliviawas going to leave (although he was still driving at thetime of Nevarez' recall 10 days later) and Cepeda andNevarez had been around looking for work and talked tohis son-in-law, he decided to give them "a chance." (Tr.2090.)BecauseCepeda could not go around alone andneeded somebody else, he also hired Nevarez. Signifi-cantly, on the day Cepeda and Nevarez were directed to325"return to work, Monday, 21 January 1985, Respondent'ssaleshad declined precipitately, from $80,000 during theweek ending 20 December 1984, to $11,000 for the weekending 18 January 1985. According to Agosta's own tes-timony, he wasawareof sales figures for the prior weekending Thursday on the following,Sunday morning, theday before Cepeda reported, for work and the weekbefore Nevarez did so. In spite of this drop off, Agostanonetheless hired and kept both menin hisemploy untileach was separated for reasons unrelated to Respondent'sbusiness fortunes. Economics thus played no role in theirrehire or termination and could not be reasonablyassert-ed as a defense to a recall of Gonzalez or Reyes, particu-larly in light of Respondent's hire of other new helperemployees, Carmello and Price,as well as the^ extendedoffer to Cales and rehire of and disregard of Folgar'sdrinking problem.Itwas Agosta's testimony that Cepedawas assignedonly three stops on Wednesday, 23 January 1985, themorning Cepeda protestedhis assignmentof a non-Span-ish-speaking helper and a route including,six stops inNew Jersey in towns unfamiliar to either of them. Re-spondent's records do not support thisassertion and, inany event,are insuch a confused state that firm conclu-sionsmay not be made attributing stops to Cepeda,Olivia, or other drivers for that day. (G.C. Exh. 11.)What is clear is that Agosta does not address in his testi-mony Cepeda's concerns about the assignment, of ahelper with whom he could not communicate and whowas as unfamiliaras he was with thestops assigned.Agosta does "recollect" that Cepeda went to Jerseythree or four times before the strike. He also disputes Ce-peda's testimony that he was directed to drop off thetruck and keys to Olivia the prior day. By seeking tominimizethe distance Cepeda had to walk late on afrigid night to get from Olivia's house to his car at theplant to drive home, however, Agosta has conceded thatCepeda did deliver the equipment to Olivia, but assertsthat Cepeda did it on his own because he did not wantto leave his car overnight in front of the locked plantgateand he could not place the truck inside the plantgate that was locked after 7 p.m. Agosta doesnot explainwhy he did not supply a key to the lockedgate for em-ployees, like Cepeda, who returned to the plant after de-liveriesmuch later at night, or why, as he did forRadwan, he did not offer or provide Cepeda with fundsto place the truck in a locked yard near the plant. (Tr.2153.)On his last day at the plant, 24 January, Agosta assertshe again assigned Cepeda only three stops, including twoin Bayonne, New Jersey, to which Cepeda responded bysaying he was refusing to work. This conductresulted inhis termination. I do not credit Agostaon this assign-ment, sequence of events, or conversation. It was theprior day, as Cepeda explained, that he was told, afterAgosta refused todiscussCepeda's concerns regardinghis route and helper, there was no work for him. Thenext day, after telling Cepeda he was "trying him,"Agosta discharged Cepeda. I fully credit Cepeda's ver-sionof the events. I found him to be dignified, calm,courteous, straightforward, and well able to retain his 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDcomposure even under the stress of a vigorous cross-ex-amination.Significantly, although asserting that beforethe strike he had a good relationship with all the work-ers, including Cepeda, Agosta was not asked by Re-spondent's counsel about any deterioration in that rela-tionship after the strike. (Tr. 2157-2158.)Respondent also introduced in defense of Cepeda'scharge, two decisions rendered by administrative lawjudges of the unemployment insurance division of theNew York State Department of Labor, the second ofwhich, following a hearing at which for the first time awitness for Respondent testified, along with Cepeda,again,with the assistance of an interpreter, reversed theearlier determination and, granting the Employer's appli-cation to reopen thecase,reversed and reinstated an ini-tialdetermination effective 24 January 1985, disqualify-ing the claimant, Cepeda, from receipt of benefits be-cause of loss of employment due to misconduct. It alsoreaffirmed an initial determination that Cepeda's certifi-cation that he did no work in the week ending 27 Janu-ary 1985 was a willful misrepresentation subjecting himto the forfeiture penalty imposed.Regarding Nevarez, although Castellano testified hehad not been told he was not permitted to use the hi-lomachine, that responsemissesthe point, not contested isthat Nevarez was not assigned back to his prior regularwork in the warehouse on his recall in January 1985.Agosta, as well as Castellano, also disputed that Ne-varezwas ordered to load heavier merchandise. Yet,Agosta would also ask the Board to believe that at onetime Nevarez declined a $10-a-week wage increase be-cause he only got to keep $7 of it and he wanted $20.Agosta also denied ever offering $15 to Nevarez off thebook. I credit Gonzalez and Nevarez that each of themreceived a $15 raise "off the books." In Gonzalez' case itwas asa result of a request for a raise, but Gonzalezbecame a helper moving from the warehouse and, on hisprotest, he did not receive the increase. (Tr. 77.) Nevarezalso protested and was then paid the increase in his regu-lar salary with all deductions. (Tr. 309.)According to Agosta, on Nevarez' last Friday workingfor Respondent (established as 1 February 1985), he wasgiven a check with the cash as was customary and tookboth of them and ran away. Agosta called him aside andtold him you take one or the other. Nevarez said, "I'mtaking both" and went away. When Agosta protested,Nevarez called Agostanames, an animal,a guinea "bas-tard," and other obscenities.When Agosta asked why,Nevarez replied because Agosta did not pay him over-time.Nevarez explained that after 8 hours he was sup-posed to pay him overtime. Agosta said, "I always paidyou overtime after 40 hours and that's it." Nevarez said,"We'll see, I'm going to go to the Union." Agosta re-plied, "Go any place you want, this is my policy overhere for years." The conversation had continued fromthe plant office on to the street in front in the presenceof Agosta's daughters who worked in the office andother employees who were getting paid. None of thesepeople allegedly present, a number under Respondent'scontrol, were calledas witnessesto corroborate Agosta'stestimony.The next workday, Monday, 4 February, Agosta sawNevarez early in the morning and asked him, "Whydon't you punch your card." Nevarez said the heck withhim and went into the warehouse. A second conversa-tion took place about 9 a.m. between them in the ware-house in front of everybody. Agosta asked Nevarez togive him his check back or sign a receipt to which acopy is attached. Nevarez said, "I'm not going to signanything," and he left. Agosta understood Nevarez wentto make a phone call and then returned about 10:15 a.m.Agosta told him he had to sign a receipt or give him hischeck back. Nevarez said he was not going to do any-thing.Nevar'ez asked if he was going to be fired. Agostasaid, "I'm not going to fire you, the only thing is youwill come back here when you give me a receipt or givemy check back." Nevarezsaid,"You'refiringme."Agosta denied it and told Nevarez he could come tomor-row if he just gave him the receipt or the check and hewould be satisfied. According to Agosta, he never sawNevarez again at the plant.Castellano testified that he was present in the ware-house when Agosta asked Nevarez if he would sign apiece of paper he was holding or gave him back thecheck. Nevarez refused to do both. Theystarted arguingand Nevarez called Agostaan animal andthen walkedout of the warehouse. About 45 minutes later he re-turned.Agosta approached him again and told him hehad to either sign the paper or return the check and Ne-varez said he was not signing anything. Nevarez thenjust left around 11:30 a.m.In Agosta's version, he fails to acknowledge that theconversation was taking place in Spanish or in a mixtureof Spanish and English with a high probability of limitedunderstanding on Nevarez' part. Agosta does not say heread the receipt to Nevarez or whether he assumed Ne-varez understood English. Yet it includes Agosta's expla-nation of his overtime payment policy. It is also apparentthat Agosta has omitted completely any sense of his ex-treme antagonism and baiting evident in Nevarez' recital.Agosta's version is also inconsistent with Nevarez' re-served sensibilities, permitting him to utter the restrainedexpletive "animals" only when goaded beyond his break-ing point by his bosses incivility and viciousness. Theprofanity attributed to him by Agosta is completely outof character for Nevarez as I came to judge it on thewitness stand. Agosta, finally, fails to take note of Ne-varez' repeated statement that he did not have the checkwith him, and thus could not on 4 February satisfyAgosta's demand for its return, even if Agosta providedNevarez with that option-an option I conclude was notmade or made clear to Nevarez when he was shown thewriting.Castellano's version omits entirely any comments of anobscene and goading nature attributed to him by Ne-varez as well as the discussion about whether Nevarezwas being fired, which both Nevarez and Agosta includ-ed.IcreditNevarez' version. Agosta, who goaded Ne-varez from the first question Nevarez asked about hispay, hardened even more in his attitude and behaviortoward Nevarez, ultimately placing Nevarez in an intol- LA FAMOSA FOODSerable position, only after Nevarez-demonstrated his"con-tinued adherence to the Union by (1) stating he knewwhere he could go if he did not get his proper pay, theinference being unmistakable that this was to the UnionasAgosta understood and even acknowledged it in hisrecital, and by (2) leaving to seek assistance in respond-ing to Agosta's demand for his signature, from a sourcewhich Agosta could easily infer was the Union. It shouldbe emphasized that at no time in this series of eventsover less than 4 work hours covering two consecutiveworkdays has either Agosta or Castellano claimed thatNevarez was stealing or converting money that belongedto the firm for his own purposes. Finally, I conclude thatNevarez' reaction was distracted and emotionally reac-tive to a series of unlawful and provocative acts of har-assment to which he was subjected on his recall to em-ployment starting on 28 January, which were accuratelyforetold by Jose Santiago on that very first day of Ne-varez' return.Having now referred to a statement attributed to San-tiago, in his absence as a witness and on,,the basis of thehigh degree of credibility of I.he four employee witnessesfor the General Counsel, , I am also prepared to and docredit all statements attributed to him by the four.AnalysisRespondent committed violations of Section 8(a)(1) ofthe Act on theoccasionswhen Supervisor Castellano ap-proached the Spanish-speaking strikers on the picket lineduring July 1984 and sought to induce them to return to'work witha promiseof a wage increase if they wouldrenounce the Union in writing. At each- such meetingwith the strikers Respondent used Santiago as its agentto translate its illegal offers into Spanish and the employ-ees' responses into English.Respondent's efforts to break the strikers' resolve wasunsuccessful.While this illegal effort was underway,Agosta dispatchedmailgramsto all the strikers threaten-ing them with discharge if they did not return to workwithin 2 days. In a prior section of this decision I dem-onstrated that Agosta never intended to withdraw thatthreat by his subsequent forwarding of a corrective mail-gram later the same day.1 ° Board law supports the con-clusion that the second mailgram, having failed to satisfythe standards for an effective repudiation of the first (thethreat to terminate the employees contained in the first)constitutes a violation of Section 8(a)(1) of the Act. Bymerely rescinding the first mailgram and substituting"the appropriatemessage" that he would exercise hisright to replace economic strikers, Agosta did not makesufficiently clear nor was he sufficiently specific in dis-avowing the illegal threat. Nor did Agosta provide anyassurance to the striking employees in the second mail-gram that in the future Respondent would not interferewith the exercise of their Section 7 rights by such coer-cive conduct.Dayton Auto Electric,278NLRB 551YOApart from Agosta's contradictory narrative of the events that ledhim to "correct"the first mailgram, it became clearby 31 July, whenAgosta agreed to every striker's inclusion in the voting unit and was sep-arately confirmed by Respondent's counsel(Tr. 131),that none of thestrikers had been permanently replaced in accordance with the mailgram327-f986) Passalant Memorial Area Hospital,237 NLRB 138(1978).I am not prepared to conclude, as urged by the Gener-alCounsel, that by the presumed results said to flowfrom the first mailgram, Respondent thereby dischargedthe striking employees effective on the deadline for theirreturn on 13 July 1984. As the record makes clear, Re-spondent did not follow the action stated in either mail-gram, as he agreed by 31 July to the inclusion of allstrikers on a list of employees eligible to vote in the rep-resentation election. The General Counsel argues thatthis agreement was a tactical move, and that had thestrikers responded to the mailgrams and returned, a con-dition for their reemployment would have been abandon-ment of the Union. Respondent's later conduct, whenCepeda and Nevarez were recalled, belies this claim.Both were recalled even though both had previously andconsistently repudiated Respondent's efforts to woo themback with increased benefits provided they abandon theUnion. That Respondent's plan of harassment succeededin subsequently removing both of them from its employdoes not support the General Counsel's speculative inter-pretation of events had the employees acted on Agosta's1I July command.Agosta's conduct on 8 August does warrant, however,the conclusion that in rejecting the offers to return towork of the Spanish-speaking union adherents, he wasmotivated by their union loyalty and adherence through-out the strike, and their rejection of his efforts to forcetheir renounciation of the Union as the price of theirrecall.A number of factors point toward this conclusion.The only employee who either did not abandon or notifyAgosta he opposed the strike and who was recalled wasGeorge Moncado. Moncado apparently was not closelyassociatedwith the -exclusively Spanish-speaking, groupof four and had not been approached on the picket lineduring the strike to abandon his union support and returntowork.He wasalso the mostseniorhelper employedbyRespondent before the strikewho consistentlyworked more overtime hours among those who had re-mained on strike and Agosta needed an experiencedhelper to get back into full operation. Furthermore,Agosta's selection for recall, with one exception, of em-ployees he knew had abandoned the strike (Radwan andCales), refrained from supporting the strike (Olivia andFolgar), and had even been .fired for drinking sometimebefore the strike began (Folgar), when only the fourSpanish-speaking employees, and not the ones selected,were waiting outside the plant for Agosta's acceptanceof the Union's offer to their return to work,establishesthat union considerations were paramount in Respond-ent's choice of employees to help achieve full operationsafter the end of the labor dispute. What makes Agosta'sdenial of unlawful motivation even more difficult tocredit is that he adopted as his standard of selection forreinstatement the fact that there was a group of employ-eeswaiting at the plant entrance for the opportunity toreturn to work. Those would be the ones selected for im-mediate rehire. Yet, all employees selected but one, Mon-cado, were not even outside the plant that afternoon, al-though Olivia had already been placed back on the pay- 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDrollon 3 August, at the beginning of the workweekending on Thursday, 9 August.Furthermore, although Agosta gave lip service to theidea of recalling the old employeesas businessconditionspermitted, he did no such thing, but rather hired newdrivers (Khalil and others) and made an unsuccessful at-tempt to bring back Cales and, when that failed, finallyhired new helpers who had not participated in the strikeand therefore could not have been implicated in with-standing his pressure to denounce the Union (Price andCarmello, among others). That there were job openingsfor the four alleged discriminatees is proven by the ef-forts La Famosa continued to make to get them back towork but without their Union to represent 'them in col-lective bargaining as well as by Agosta's lack of concernfor the dropin sales,which immediately preceded therecall of Cepeda and Nevarez.In September, when Cepeda was offered a $50-a-weekpay raise by Santiago, and the same day visited the plantto see Agosta about the matter, it was Castellano whoconfirmed the offer, but only if Cepeda would disavowtheUnion at the Board. Similar offers were made toeach of the other dischargees (Nevarez, Gonzalez, andReyes), at the home of one or another of them by San-tiago,who traveled extensively to do so, and who heldhimself out as speaking for the owner in passing alongthe illegal proposals.Santiago's role as Respondent's agent intransmittingthese offers and in speaking for Respondent in other re-spects, to be discussed infra, was placed in issue by theGeneral Counsel's assertion and Respondent's denial ofthat status.As previously noted, Santiago was often used to relayinstructions and assignments from Castellano or Agostato the Spanish-speaking employees. The employees alsotrusted and had confidence in Santiago because of hisseniorstatus as salesman and his handling of accounts onbehalf of the firm-even seeking him out to convey theirrequests for ' raises to the owner. Santiago also relayedthe owner's approval of their work efforts, at least withrespect to one of them, Nevarez. It was also Santiagowith whom Olivia communicated during the strike toobtain information about itsstatus.An agent with only apparent, rather than actual, au-thority may bind his principal. An employer may createsuch authority for an individual employee by his wordsand deeds "[W]hich, reasonably interpreted, causes thethird person to believe that the principal consents tohave the act done on his behalf by the person purportingto act for him." Restatement2d, Agency §27 (1958). SeealsoJulesV. Lane, D.D.S.,262 NLRB 118, 119 (1982);Idaho Falls Consolidated Hospitals v.NLRB,731F.2d1384, 1387 (9th Cir. 1984);May Department Stores Y.NLRB,707 F.2d 430, 433 (9th Cir. 1983).Section 2(13) of the Act specifically provides that "Indetermining whether any person is acting as an `agent' ofanother personso asto make such other person responsi-ble for his act, the question of whether the specific actsperformed were actually authorized or subsequently rati-fied shall not be controlling." As cited inBio-Medical Ap-plications of Puerto Rico,269 NLRB 827, 828 (1984). Inaddition, the Board has held that the principal's denialthat the putativeagent wasauthorized to act on his/herbehalf is not determinative of the agency issue. Id. at828. The Ninth Circuit has held further that an agent'sremarks that his comments reflectedpersonal opinion arenot conclusive on whether these remarks may be imput-ed to the principal.Idaho Falls,731 F.2d at 1387. TheBoard has held, moreover, that failure of the principal todisassociate itself from the actions of the alleged agentmay be a controlling factor in determining agency.Bio-Medical,269 NLRB at 828. The Board has also noted theimportance of considering whether the alleged unlawfulacts of the alleged agent coincide with similar actions bythe employer.Jules V. Lane, D.D.S.,262 NLRB at 119.The latter bears on the question of whetherit is reasona-ble for employeesto assumethat an individual is actingas the employer's agent:On three occasions, the Board has relied on a bilingualemployee's role as translator as a factor in determiningagency. InEnterprise Aggregates Corp., 271NLRB 978(1984), the Board found an employee bookkeeper who,inter alia, "was able to communicate with employees ef-fectively because she spoke Spanish" to be an agent. InJa-Wer Sportswear,260 NLRB 1229, 1234 (1982), theBoard affirmed an administrative law judge's conclusionthat an employee who "regularly translated the remarksof [the employer] from English to Spanish for the em-ployees" was an agent. And inNAB Construction Corp.,258NLRB 670, 674 (1981), the Board affirmed thejudge's fording that employee Carlos Ortz, who was spe-cifically hired to solve the employer's problem of com-municatingwith Spanish-speaking employees,was anagent.,In fording the employer liable for Ortz'comments,the judge concluded: "I ford that respondent is responsi-ble for Ortz' comments regarding the unionsituation as itplaced him in a position which identifies him with man-agement and the employees could have reasonably be-lieved that when making the comments under consider-ation he was speaking and acting for management." Id.at' 675.Reliance may, be placed here not only on the use ofSantiagoin transmittingmanagementinstructions, direc-tions, and positions to employees who because of a lan-guage barrier might not otherwise understand them, aswell as his purporting to speak formanagementafter thestrike, but also on the fact thatSantiago'sactivities incommunicating with the employees after the conclusionof the strike coincided with and closely paralleled theconduct of Supervisor Castellano during the strike, andin at leastone important instance, that involving theoffer of $250 to Cepeda at his home, was immediatelyadopted and repeated by Castellano at the plant en-trance.", SeeJulesV Lane, D.D.S.,cited, supra. Fur-ther, the fact thatSantiagowent out of his way to visitemployees at their homes in other boroughs of NewYork City is further evidence that he was not acting onhis own.i iInanother instance,when Santiago informed Nevarez that theowner wanted to come to some kind of an agreement, Castellano at theplant told the men when they followed up this proposal to return thenext day to see Agosta who was out but, significantly, did not reject theirapproach to discuss the matter. LA FAMOSA FOODS329All the circumstances presented justified the employ-ees' belief that when he visited them at their homes andoffered jobs and benefits if they abandoned the Union,and when he passed comments to Reyes in January 1985about Cepeda, and to Nevarez later the same monthabout Nevarez himself, and outlined an employer schemeto rehire them and then to force them to quit or firethem on pretexts that wouldpass musterin the courts,Santiagowas speaking for Respondent. Accordingly, Iconclude that Respondent clothed Santiago with appar-ent authority and that in speaking to the strikers and tothe employees after the strike, he wasacting as mange-ment's agent'whose actions bound his principal.Although Respondent denied knowledge of Santiago'sactions, the parallel conduct of Supervisor Castellano un-dermines that assertion. The small,intimatenature of theRespondent's operation also adds weight to the view thatnot only did it act so as to reasonably cause the employ-ees to believe that it consented to Santiago's activitiesand speech, but that Respondent, in fact, was aware ofhis conduct. SeeNLRB P. Birmingham Publishing Co.,7.62 F.2d 2, 8(5th, Cir. 1959).12 Neither did Agosta everdisavow Santiago's participation as translator of the coer-cive and illegal offers of benefit made'by La Famosa'ssupervisor during the strike or his activities in approach-ing the employees thereafter. His presence with Castel-lano in conveying the offers and his later conveyance ofoffers to Cepeda and others, which were confirmed byCastellano,manifested a level of authority that placed onRespondent a duty to disclaim his authority in any likecontinued role. SeeCosmetic & Novelty Workers Local300,257 NLRB 1335, 1338 (1981). CompareKnogo Corp.,265, NLRB 935, 936 (1982).Agosta's animus towards the union involvement andactivities of his employees has been well established onthisrecord.Agosta claimed he threw Union AgentCarrao off his propertyas a "criminal,"He accused thestrikersof causing Respondent's bad business straitswhen they visited the plant on 14 December after San-tiago had pleaded ' to Nevarez that Agosta wanted themto come to an agreement. Agosta referred to his nothaving a union contract when he denied, harshly and12Birmingham Publishingisone of three cases cited by Respondent inits abbreviated brief in opposition to Santiago's agency status. It appearsto support such status,placing reliance on the small size of Respondent'sshop,the alleged agent's meeting witha companyvice president andforeman about the matter,the alleged agent's free reign and his leader-ship role among employees,in concluding that there would not be muchdoubt about the Company's knowledge of his activities, thus that its fail-ure to deny his authority to promise salary raises and other benefits lentsupport to the inference that he was clothed with authority to speak forthe Companyin circulatinga decertification petitionNeither of the othertwo cases cited supports a contrary view.Cupples Co.Mfrs. Y.NLRB,106 F.2d 100 (8th Cir. 1939), was decided prior to the 1947 amendmentsto the National Labor Relations' Act which, inter aba, added to the defi-nition of the term"employer" in Sec. 2(2) thereof,any person acting "asan agent of an employer' and added Sec. 2(13). See 12 Ann. Rep (1947),App G. The court's analysis of the role of a certain forelady Weitzel inallegedly acting as an agent of the employer in the formation of an em-ployee association is therefore suspect and not controlling. In any event,contraryto,Cupples Co. Mfrs.thereis the evidence discussed that Santia-go's activity was not disavowed. InNLRB v. Cherokee Hosiery Mills,196F.2d 286(5th Cir. 1952),the alleged agent was a friend of the respondentemployer,Mayer, who acted entirely on his own initiative and withoutrespondent's knowledge,contrary to the factual pattern found herein.without explanation, Nevarez' request for overtime pay.Agosta told Cepeda that because he knew how to go tothe Board he could learn to perform on the routes usingEnglish, and also, a day or two later, that he was"trying" him. Finally, Agosta physically intimidated andcursed Cepeda, stamping on the papers, on the occasionwhen Cepeda served him with the final charges in thiscase. 13Having concluded that after 8 August 1984, Santiagoacted as Respondent'sagentin transmitting unlawfulpromises to induce the employees' return to work if theyrenounced the Union, I also ^ conclude that each suchtransmissionviolated Section 8(a)(1) of the Act. Further,Castellano's promises of like nature made when the em-ployees followed up Santiago's promises and report ofthe owner's desire to resolve the dispute and went inperson to the plant, are also violative of Section 8(a)(1)of the Act. At least one instance occurred in December1984, a period of time not alleged in the complaint.' Asthis conduct was one ina seriesof continuing and relatedtransactions, the issue and facts regarding which wasfully litigated, I will also include it in the ultimate rec-ommended conclusions of law.Having concluded that Respondent was discriminatori-ly motivated by their union activity in denying recall tothe four employees, Cepeda, Nevarez, Gonzalez, andReyes, on 8 August, and also fording that Respondenthas not overcome the General Counsel's prima facieshowing in that regard,NLRB v. Transportation Manage-ment Corp.,462 U.S. 393, 398-401 (1983), I will recom-mend that Respondent be found to have violated Section8(a)(3) and (1) of the Act for this conduct.Independent of the foregoing, by denyingreinstate-ment to the strikers on and 'after 8 August 1984, on theirunconditional offer to return, when the record establishesRespondent had jobs available for them, the four strikersthereby became discriminatees and Respondent's failureto reinstate them violated Section 8(a)(3) and (1) of theAct. SeeWeather Tec Corp.,238 NLRB 1535 (1978). Re-spondent's conduct after 8 August 1984, in continuing todeny the employees' reinstatement on their infrequentvisits to the plant, because they continued to insist onunion representation and because Agosta blamed theirstriking for the current state of hisbusiness,reinforcesthe conclusion reached here.There is also an independentbasisfor concluding thatRespondent violated Section 8(a)(3) and (1) on 8 August.The economic strike, which commenced on 3 July 1984,was converted into an unfair labor practice by virtue ofRespondent's promisesof benefit and inducements to thepickets to abandon the Union and by its 11 July threat todischarge them if they failed to return to work on 13July.These threats and inducements were discussedamong the employees and with their union delegateCarrao, who was at the picket line, as were the coercivemailgrams,three or four of which were given to theunion agent. These acts of intimidation became the sub-ject of unfair labor practice charges and led the Union13 This conduct, which followed Cepeda and Nevarez' discharges by amonth, may be appropriatelyconsidered as evidence of animus on boththe 8(a)(3) and(4) allegations.Jenks Cartage Co.,219 NLRB 368 (1975). 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDand employees to prolong and to continue the strike andpicketing beyond the 31 July meeting at which an em-ployee eligibility list and agreement for an election wasreached with the Company, and until the election resultswere announced on 8 August, just because, in the wordsof Carrao, the employees and Union could not trust anemployer who had engaged in such coercive tactics. SeeNLRB v. Berger Transfer & Storage,678 F.2d 679, 692(7th Cir. 1982);NLRB v. MooreBusinessForms,574 F.2d835, 840 (5th Cir. 1978);Winn-Dixie Altanta,207 NLRB290 (1973).Respondent opposed the motions, both granted, onemade at the opening of the hearing to allege the strike'sprolonging and conversion, and the other near the con-clusion of the hearing to allege the refusal to reinstatethe four unfair labor strikers,except for the reinstatementof Cepeda and Nevarez in late January and February1985, on their unconditional offer to return to work, asdiscriminatory acts. However, Respondent did not objecton the ground that the latter amendment was time-barredunder Section 10(b) of the Act (Tr. 2276), and thus haswaived the right to raise that ground, which must be as-serted as an affirmative defense,K & E Bus Lines,255NLRB 1022 (1981). As the matters raised in the motionsat hearing are clearly related to the issues raised in thesecond consolidated and amended complaint, which alle-gations are based on charges that were filed within the10(b) period, Respondent's defense that the new mattersubstantially alters the charges alleged in the consolidat-ed and amended complaint is without merit, and theruling made by me on the record (Tr. 2277-2278) is reaf-firmed, including that portion concluding that the mat-ters raised in the latter amendment were fully litigated atthe hearing.NLRB v. Complas Industries,714 F.2d 729(7thCir. 1983);Cobb Theatres,260 NLRB 856 fn. 1(1982);GlazierWholesaleDrugCo., 209 NLRB 1152,1153 fn. 1 (1975).Becausethe subject matter had beenfully litigated itwas not prejudicial to Respondent togrant the motion to amend near the close of the hearing.SeeAcme Markets,277 NLRB 1656 (1986).In their status as unfair labor practice strikers on theirunconditional offers to return to work on 8 August 1984,the four employees were entitled to be hired ahead ofany applicants for employment on or after 8 August whodid not enjoy their status and to force the dismissal ofany replacements hired after the conversion of the strike.NLRB v. Charles B. Bonanno Linen Service,782 F.2d 7(1st Cir. 1986);Seeberg Corp.,192 NLRB 290, 291 (1971).Thus, by denying them reinstatement on 8 August, andeach time thereafter new drivers and helpers, were hiredin their place, Respondent committed violations of Sec-tion 8(a)(3) and (1) of the Act.It remainsto consider the legal implications of Re-spondent's conduct in harassing and then dischargingCepeda and Nevarez almost immediately following theirrecall in January, 1985.As already found, early in September 1984, Cepeda re-jected a return to work at a $50-a-week raise conditionedon his renouncing the Union in writing to be submittedto the Board. Later the same month, Respondent em-ployed a new driver, Jacob Khalil, who continued there-after on a regular, basis. It is evident that these eventswere related.Throughout the strike and poststrikeperiod, until January 1985, Agosta attempted zealouslybut without success to induce Cepeda, among the others,and the only driver of the four discriminatees, to give upthe Union as a price of returning to work. By December,when the Union'schargewasfiled in Case 29-CA-11560, Agosta learned that the men had taken their com-plaints about his threats and promises to the Union andto the Board. Although Respondent refused to acceptcertifiedmail delivery of a copy of the resulting com-plaint in that case on 18 January 1985, there is goodreason to believe that the Region 29 designation on theenvelope or notice that the sender was the NLRB alert-ed Agosta to the result of the Board's investigation ofthe charge. By thistime,Agosta was surely aware thathis attempts to cause a rift between the employees andtheir Union would not succeed. He therefore implement-ed a scheme to recall at least two of the men withoutimposing any apparent illegal conditions on their returntowork with the ultimate aim of getting rid of themagain in such a way that he would be able to successive-ly overcome a claim that their termination was related totheir union adherence. Santiago's comments to Reyesmade just after Cepeda's firing that he knew, Cepedawould be fired, that "they" would recall and then fireeach of them in turn in such a way as to make it impossi-ble for the Union to establish an unlawful act in court,shows the existence of such a plan. Santiago's later com-ment to Nevarez attributing to the "owner," Agosta, theillegaldeviceof assigningtoNevarez a different jobfrom the one he held in the past to see if he would refuseto do it, after Nevarez had been assigned as a helper andnot to his prior job as warehouseman, also evidences theimplementation of the scheme.-On Cepeda's return, he was immediately ordered to afrigidwarehouse and was next overloaded with extrastops compared to his fellow drivers and the helper as-signed to assist him, contrary to past, practice, did notspeak Spanish, in spite of the fact that the other threehelpers availablewere all bilingual and Agosta knewCepeda required the assistance of one of them. The nextday, Respondent removed Cepeda's responsibility to col-lect and remit the money received from customers anddenied him the option of driving the truck home atnight, instead ordered him without explanation to dropoff the truck and keys with the driver he was supposedlyreplacing,Olivia, and thereby forcing Cepeda to walksome distance in the frigid cold, below 10 degrees Faren-heit.^These harassments and onerous conditions of em-ployment were continued the following day when, in re-sponse to Cepeda's inquiring about' assignment to a newroute that neither he nor his, English-speaking helperwere familiar and request for a Spanish-speaking helperwere met by Agosta, with whom he was obliged toconfer,with a provocation, acknowledging both hisunion concerns and exercise of rights under the Act ofgiving testimony in support of one of the consolidatedcases, and finally by sending him home. Cepeda's dis-charge followed the next morning when, Agosta, firsttelling Cepeda he was "trying" him, next falsely accusedCepeda of not wanting to do the stops the prior day, and LA FAMOSA FOODSthen let Cepeda go. All the foregoingcircumstances war-rant the conclusionthatAgosta, following up on hisscheme,created a setting of harassmentand onerousterms andconditions of employment that placed Cepedain a positionwhere he could not reasonably perform hisjob and then fired him for pleading to remove the imped-mentsto his work performance.14 Agosta's extreme hos-tility to Cepeda's union activitiesand giving of testimonyunder the Act was later confirmed by the vehemence ofhis fury and obscenelanguage whenCepeda served himpersonally with a copy of the amended charges he andNevarez had filed in Cases 29-CA-11713 and 29-CA-11713-2 on 1 March 1985.Nevarez' adverse treatment paralleled that of Cepedaon his return to work 4 days later. Nevarez was not as-signed hisold job, nor was he allowed to operate theequipment, which had been hismainresponsibility in thewarehouse.In his assignmentsas helper hewas consist-ently given heavier workloads than his cohorts. When hequestionedthe employee,Santiago,who ordered him outon a truck as a delivery helper, he was told the ownerwas testinghim to see if he would refuse the assignment.The implicationwas clear-Respondent was looking fora way to goad him and then to fire him without implicat-ing itself in charges of discrimination.Nevarez' deliveries the first day took him as far asPhiladelphia. Two days later Nevarezwas given an as-signment,generally disliked, to help on a delivery up-state leaving' at 3 a.m., requiring his much earlier travelfrom another, borough of New York City by ferry. Evenafter receiving word from the driver that another helperforwhom the assignmentwas lessof a hardship wouldbe substituted, and from Respondent'sagent Santiagothat he had no obligation to go, he was still warned byAgosta the following day about the "late" change. WhenNevarez questioned whether the 12 overtime hours heworked the 3 days that week appeared on his paycheck,Agosta first respondedin anuncharacteristically testyand hostilemanner,and then made the point he had nounion contractrequiringhigher pay, without clarifyingthat he did not pay overtime rates forless than a40-hourweek.When Agosta then learned from Nevarez' re-sponsethat he intended to pursue the matter further withhis Union, Agosta cursed Nevarez withlanguageunchar-acteristicof their past relationship.Agosta's series ofprovocationsculminatingin his illtreatmentthat day ledas 1 am not persuaded to adopt a contrary conclusion after reviewingthe unemployment compensation decisions received in evidence In theabsence of any transcript of those proceedings,and in light of the hostih-ty and harassment to which he was subjected on the few days of hisreturn to employment, and the high degree of reliability I have attachedto his demeanor and testimony,I am not prepared to discredit Cepedabecause he certified for benefits for the week ending 27 January 1985 thathe did no work in employment. This apparently refers to an entry madeon a form,whether translated into Spanish remains unclear.SeePrecisionPlating,243 NLRB23Q (1979).I also conclude that the administrativelaw judge fmdmgs there that Cepeda "refused to make a delivery to New,Jersey," andwithout having "a compelling reason" are both contrary tothe findings I have made here based on the full record before me. Par-ticularly in the absence of hearing minutes, or any information about thenature of the hearing that was conducted or who testified in addition toCepeda or what evidence was adduced, I will not give these decisionscontrolling weight in the instant proceedings SeeMagic Pan,Inc.,242NLRB840 (1979)331"Nevarez to leave the plant with both his check and cash.When pressed and harassed the next day by both the su-pervisor and owner to return the check, which Nevarezdid not have with him, Nevarez sought unsuccessfully tocontact the Union, and on his return to the plant wasfired when he refused to sign a paper which Agosta didnot explain and Nevarez could not read or understand.Just as with Cepeda, the pressureandmore onerousworking conditions placed on Nevarez forced him tobehave in such a way that Agosta's scheme was realizedand he was provided with the trumped up charge that hethen seized on to rid himself of a union adherent who re-peatedly had refused to abandon the Union, although in-cited to do so.' 5The second discharges of Cepeda and Nevarez violat-ed not only Section 8(a)(3) and (1) of the Act, but Sec-tion 8(a)(4) aswell.When Agosta finally acted toremove Cepeda and Nevarez from his payroll for whathe believed was the last time Agosta was motivated byboth their union loyalty and their pursuit of charges ofunfair labor practices they had each filed with the Board.Agosta acknowledged his concern about these charges inhis refusal to accept mail service of the first complaint,his sarcastic comments about Cepeda's ability to visit theRegion's offices and ' relief at not having to pay unioncontractual overtime rates to Nevarez, and finally hisphysical and verbal abuse of Cepeda for serving the lastset of charges on him. These events, coupled with hisstrong antipathy to union organization of his businesseven after, the Union had clearly demonstrated majorityrepresentation in the election, successfully establish Re-spondent's dual unlawful motivation in January and Feb-ruary 1985, which Respondent's pretextual defensescanhardly hope to overcome.CONCLUSIONS OF LAW1.By virtue of a bankruptcy petition filed by it in theUnited States Bankruptcy Court for the Eastern Districtof New York under Chapter XI of the Bankruptcy Act,Respondent La Famosa Foods, Inc. has continued inpossession as a Debtor in Possession, with full authorityto continue operations and exercise all powers necessaryto the administration of itsbusiness' and thus constitutes asuccessor in bankruptcy to Respondent La FamosaFoods, Inc.2.The Respondents, La Famosa Foods, Inc., and LaFamosa, Inc., Debtor in Possession, are employers en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.3.Local 27, Paper Products, Miscellaneous Drivers,Warehousemen and Helpers, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofis Particularly apt with respect to both Cepeda and Nevarez is the fol-lowing language:"Because the animosity is inextricably intertwined withthe unionization dispute, reinstatement is appropriate in this case. An em-ployer cannot provoke an employee through unfair labor practices andthen terminate the employee for becoming understandably hostileNLRBv.M & B Headwear Co.,349 F.2d 170, 174 (4th Cir 1965). Ifanemployercould avoid a reinstatement remedy on this ground,a premium would beplaced on grossly offensive employer conduct. Id "NLRB v. United Hy-draulic Services,121 LRRM 2464 (4th Cir 1986), enfg 271 NLRB 107(1984). 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica is a labor organization within the meaning ofSection 2(5) of the Act.'4.The employees who went on strike about 3 July1984were engaged in a protected concerted activitywithin the meaning of Section 7 of the Act.5.By offering and promising the strikers wage in-creases andother benefits if they would abandon theirwork stoppage and strike, and abandon their membershipin, activity on behalf of, and support of the above-namedUnion, by threatening the strikers with discharge for en-gaging inan economic strike, and subsequent to the ter-minationof the strike on 8 August 1985, by offering andpromising to its employees reinstatement, wage increases,and other benefits if they would abandon their member-ship in, activity on behalf of, and support for the Union,Respondents have engagedin and are engagingin unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.6.By engaging in the conduct described above, Re-spondents prolonged the strike described above, and con-verted the economic strike into an unfair labor practicestrike.7.By failing to reinstate strikers Jose Ruiz Gonzalez,BernardinoVinaCepeda,EddieNevarez, and JoseReyes on their unconditional offer to return to work on8August 1984 when jobs were available and, alternative-ly,by refusing reinstatement to unfair labor practicestrikers Jose Ruiz Gonzalez, Bernardino Vina Cepeda,Eddie Nevarez, and Jose Reyes on 8 August 1984, Re-spondents discriminated in regard to the strikers' hireand tenure of employment, thereby discouraging mem-bership in the Union and have thereby engaged in andare engagingin unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.8.By harassing and imposing more onerous terms andconditionsof employment on employees BernardinoVina Cepeda and Eddie Nevarez on their reinstatementto employment on 21 and 28 January 1986, respectively,and by discharging them on 24 January and 4 February1986, respectively, Respondents discriminated in regardto their hire and tenure of employment, thereby discour-agingmembership in the Union, and discriminatedagainstthem because they gave testimony under the Actin support of charges filed, inter alia, on their behalf bythe Union in Case 29-CA-11560, and have thereby en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(4), (3), and (1) of theAct.9.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.10.Except as it is set forth above, Respondents havenot otherwise violated the Act.THE REMEDYHaving found that Respondents engaged in certainunfair labor practices in violation of Section 8(a)(4), (3),and (1) of the Act, I shall recommend that Respondentscease and desist and take certain affirmative action de-signedto effectuate the policies of the Act.Ithaving been found that Respondents denied rein-statement to the four strikers and discriminatees on theirunconditional offer to return to work on 8 August 1984,although jobs were available and, alternatively, that thestrike which began on 3 July 1984 was prolonged by Re-spondents' unfair labor practices, the four named strikersand discriminatees were entitled to- reinstatement whenthey unconditionally offered to return to work on 8August, subject to the availability of their jobs.16 Therecord also establishes that on Respondents' offer of rein-statementto employees Cepeda and Nevarez on 18 Janu-ary 1985, Cepeda was reemployed on 21 and 22 January1985 and Nevarez was reemployed from 28 January to 1February 1985.17 These limited periods will be excludedfrom the period of time it is recommended that Respond-ents will be ordered to make these employees whole forany loss ofearningsthey may have suffered by reason ofRespondents' earlier refusal to reinstate them and subse-quent discharge of them. I will therefore recommendthat Respondents be ordered to offer the four discrimina-tees and unfair labor practices strikers immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, discharging, if necessary, any re-placements in order to provide work for the strikers anddiscriminatees, and that it make them whole for any lossof earnings they may have suffered as a-result of the dis-crimination against them by paying them backpay com-puted on a quarterly basis as prescribed in FW. Wool-worthCo.,90 NLRB 289 (1950), with' interest as pre-scribed inFlorida Steel Corp.,231 NLRB' 651 (1977); seegenerallyIsis Plumbing Co.,138 NLRB 716 (1962). Back-pay will be computed from 8 August 1984, the date oftheir unconditional offer to return to work, or the datenext thereafter when jobs were available, to the date ofRespondents' offer of reinstatement, excluding the period21 and 22 January 1985 for Bernardino Vina Cepeda andthe period 28 January to 1 February 1985 for Eddie Ne-varez, less their net earnings during such period.Ialso conclude on the basis of the facts earlier setforth in this decision that Respondent La Famosa andRespondent La Famosa, Debtor in Possession, are alteregos of Fontana d'Oro Foods, Inc., seeCrawford DoorSales Co.,226 NLRB 1144 (1976).18 As Fontana d'Oro16 On Respondent president's own testimony he was prepared to offerjobs on 8 August to four employees, in addition to a single striker, Mon-cado, two of them drivers (Olivia and Radwan) and two of them helpers(Folgar and Cales), all of whom abandoned the strike or were known tohave rejected or opposed the strike and the Union In addition, othernew employees were hired in September (a driver, Khalil), November(helpersBlue andKerrigan), and December or January (helpers Priceand Carmello). Thus, jobs were available for a driver and two helpersalmost munediatelyand for a third helper by November 1984.17On 23 January 1985 Cepeda was sent home without work and, earlyon 24 January 1985, he was discharged. Early on 4 February 1985, Ne-varez was discharged.13 Just as inCrawford,La Famosa and Fontana d'Oro Foods, Inc havehad "substantially identical"management,business purpose, operation,equipment,customers,and supervision, 'aswell as ownership Even thework force, the drivers and helpers and warehouse employees, was sub-stantially identicalThe only limited exception, which does not detractfrom this conclusion, is that Agosta's brother-in-law, Angelo Guarnieri, isnot an owner of 50 percent of the shares of La Famosa, havmg'been re-placed by Agosta's wife and daughters, but he continues as an employeeclose to Agosta and whom Agosta did not propose for inclusion in thelist of employees eligible to vote in the election. The location is also notContinued LA FAMOSA FOODS333Foods, Inc. has been found to have-committed significantunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, in a proceeding in which the Board'sOrder was enforced by a circuit court of appeals, I con-clude that its alter egos, Respondents La Famosa and LaFamosa as Debtor in Possession, have demonstrated aproclivity to violate the Act warranting the issuance of abroad order,Hickmott Foods,242 NLRB 1357 (1979). Ialso find a broad cease-and-desist order is necessary be-cause of the character and scope of the unfair labor prac-tices found herein, demonstrating a general disregard forthe employees' fundamental rights. SeeSoule Glass Co.,246 NLRB 792 (1979); andHickmott Foods,supra.On these findings of fact and conclusions of law andon the entire record,19 I issuethe following recommended2oORDERThe Respondents, La Famosa Foods, Inc. and LaFamosa Foods, Inc., Debtor in Possession, Staten Island,New York, their officers, agents, successors,and assigns,shall1.Cease and desist from(a)Offering and promising employeesraisesor otherinducements to return to work and cease participating ina strike or other union or protected concerted activitiesor threaten them with discharge if they do not abandontheir strike.(b)Discouraging membership in Local 27, Paper Prod-ucts,Miscellaneous Drivers, Warehousemen and Helpers,InternationalBrotherhood- of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or in any otherlabor organization, by refusing reinstatement to strikersforwhom jobs are available and by refusing reinstate-ment to unfair labor practice strikers, on their uncondi-tional request.(c)Offering and promising employees reinstatement,raises, and other inducements to abandon their member-ship in, activity on behalf of, and support for the Union.(d)Discouragingmembership in the Union or anyother labor organization, and discriminating against em-ployees because they give testimony under the Act, byharassing,imposingmore onerous terms and conditionsof employment on, and discharging, or in any othermannerdiscriminating against, its employees in regard totheir hire or tenure of employment or any term or condi-tion of employment.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.identical, having moved a few doors down the same street because of thewater damage to Fontana d'Oro's premises. Both have been closed cor-porations wholly owned by members of John Agosta's family, and he hasexercised substantial control over both.19The General Counsel'smotion'to amend the transcript correctingcertain errors to more accuratelyrefleciactual language spoken is grant-ed and the record is corrected.20 If no exceptionsare filed as provided by Sec. 102.46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferJoseRuizGonzalez,BernardinoVinaCepeda, Eddie Nevarez, and Jose Reyes immediate andfull' reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,dismissing, if necessary, any person hired on or after 8August 1984, and make them whole for any loss of earn-ings and other benefits they may have suffered as a resultof the discrimination practiced against them in themannerset forth in the remedy section of the decision.(b)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Staten Island, New York place of busi-nesscopies in English and Spanish of the attached noticemarked "Appendix."21 Copies of the notice, on formsprovided by the Regional Director for Region 29, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint in Case29-CA-11560 is dismissedinsofar as it allegesviolationsof the Act not specifically found.-21 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT offer or promise our striking employeeswages increases or other inducements to work and ceaseparticipating in a strike or other union or protected con-certed activities or threaten them with discharge if theydo not abandon their strike.WE WILL NOT discourage membership in Local 27,Paper Products,Miscellaneous Drivers,Warehousemenand Helpers, International Brotherhood of Teamsters, 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDChauffeurs,Warehousemen and Helpers of America, orin any other labor organization, by refusing reinstatementto strikers for whom jobs are available or by refusing re-instatement to unfair labor practice strikers, on their un-conditional request.WE WILL NOT offer and promise our employees rein-statement, raises, and other inducements to abandon theirmembership in, activity on behalf of, and support for theUnion.WE WILL NOT discourage membership in the Union orany other labor organization, or discriminate against em-ployees because they give testimony under the Act, byharassing, imposing more onerous terms and conditionsof employment on, discharging, or in any other mannerdiscriminating against our employees in regard to theirhire or tenure of employment or any term or conditionof employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Jose Ruiz Gonzalez, Bernardino VinaCepeda, Eddie Nevarez, and Jose Reyes, immediate andfull reinstatement to their former positions or, if thosepositions no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or other rightsor privileges previously enjoyed, and make them wholefor any loss of earnings and other benefits they may havesuffered by reasons of our discrimination against them,together with interest.LA FAMOSAFOODS,INC. AND LA FAMOSAFOODS,INC., DEBTORIN POSSESSION